Exhibit 10.2

 

OPENTABLE, INC.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

 

This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) is
entered into as of July 30, 2011, by and between Comerica Bank (“Bank”) and
OPENTABLE, INC. (“Borrower”).

 

RECITALS

 

A.            Borrower and Bank are parties to that certain Loan and Security
Agreement dated as of July 30, 2007, as amended September 18, 2008, June 23,
2009, July 19, 2010 and September 20, 2010 (the “Original Agreement”).

 

B.            Borrower and Bank wish to amend and restate the terms of the
Original Agreement.  This Agreement sets forth the terms on which Bank will
advance credit to Borrower, and Borrower will repay the amounts owing to Bank.

 

AGREEMENT

 

The parties agree as follows:

 

1.             DEFINITIONS AND CONSTRUCTION.

 

1.1           Definitions.  As used in this Agreement, all capitalized terms
shall have the definitions set forth on Exhibit A.  Any term used in the Code
and not defined herein shall have the meaning given to the term in the Code.

 

1.2           Accounting Terms.  Any accounting term not specifically defined on
Exhibit A shall be construed in accordance with GAAP and all calculations shall
be made in accordance with GAAP.  The term “financial statements” shall include
the accompanying notes and schedules.

 

2.             LOAN AND TERMS OF PAYMENT.

 

2.1           Credit Extensions.

 

(a)           Promise to Pay.  Borrower promises to pay to Bank, in lawful money
of the United States of America, the aggregate unpaid principal amount of all
Credit Extensions made by Bank to Borrower, together with interest on the unpaid
principal amount of such Credit Extensions at rates in accordance with the terms
hereof.

 

(b)           Advances Under Revolving Line.

 

(i)            Amount.  Subject to and upon the terms and conditions of this
Agreement Borrower may request Advances in an aggregate outstanding amount not
to exceed the Revolving Line, inclusive of any amounts outstanding under the ACH
Sublimit, the aggregate face amount of Letters of Credit issued under the Letter
of Credit Sublimit, the aggregate limits of the corporate credit cards issued to
Borrower and merchant credit card processing reserves under the Credit Card
Services Sublimit, and any amounts outstanding under the Foreign Exchange
Sublimit.  The aggregate amounts outstanding under the ACH Sublimit, the
aggregate face amount of Letters of Credit issued under the Letter of Credit
Sublimit, the aggregate limits of the corporate credit cards issued to Borrower
and merchant credit card processing reserves under the Credit Card Services
Sublimit, and amounts outstanding under the Foreign Exchange Sublimit shall not
collectively exceed Five Million Dollars ($5,000,000) (the “Maximum Sublimit
Amount”) at any time. Amounts borrowed pursuant to this Section 2.1(b) may be
repaid and reborrowed at any time without penalty or premium prior to the
Revolving Maturity Date, at which time all Advances under this Section 2.1(b)
shall be immediately due and payable.  Borrower may prepay any Advances without
penalty or premium. Notwithstanding anything to the contrary set forth herein,
Borrower acknowledges and agrees that it shall not request, and Bank shall have
no obligation to make, Advances at any time if Borrower has not delivered to
Bank annual projections prepared by Borrower for the then current year, which
projections shall be satisfactory, in form and substance, to Bank.

 

1

--------------------------------------------------------------------------------


 

(ii)           Form of Request.  Whenever Borrower desires an Advance, Borrower
will notify Bank by facsimile transmission or telephone no later than 3:00 p.m.
Pacific time (1:00 p.m. Pacific time for wire transfers), on the Business Day
that the Advance is to be made.  Each such notification shall be promptly
confirmed by a Payment/Advance Form in substantially the form of Exhibit C. 
Bank is authorized to make Advances under this Agreement, based upon
instructions received from a Responsible Officer or a designee of a Responsible
Officer, or without instructions if in Bank’s discretion such Advances are
necessary to meet Obligations which have become due and remain unpaid.  Bank
shall be entitled to rely on any telephonic notice given by a person who Bank
reasonably believes to be a Responsible Officer or a designee thereof, and
Borrower shall indemnify and hold Bank harmless for any damages or loss suffered
by Bank as a result of such reliance.  Bank will credit the amount of Advances
made under this Section 2.1(b) to Borrower’s deposit account.

 

(iii)          Letter of Credit Sublimit. Subject to the availability under the
Revolving Line, and in reliance on the representations and warranties of
Borrower set forth herein, at any time and from time to time from the date
hereof through the Business Day immediately prior to the Revolving Maturity
Date, Bank shall issue for the account of Borrower such Letters of Credit as
Borrower may request by delivering to Bank a duly executed letter of credit
application on Bank’s standard form; provided, however, that the outstanding and
undrawn amounts under all such Letters of Credit (i) shall not at any time
exceed the Letter of Credit Sublimit, and (ii) shall be deemed to constitute
Advances for the purpose of calculating availability under the Revolving Line. 
Notwithstanding the foregoing, the aggregate outstanding amount of Letters of
Credit, together with aggregate amounts outstanding under the ACH Sublimit, the
aggregate limits of the corporate credit cards issued to Borrower and merchant
credit card processing reserves under the Credit Card Services Sublimit, and
amounts outstanding under the Foreign Exchange Sublimit, shall not exceed the
Maximum Sublimit Amount at any time.  Any drawn but unreimbursed amounts under
any Letters of Credit shall be charged as Advances against the Revolving Line.
All Letters of Credit shall be in form and substance acceptable to Bank in its
sole discretion and shall be subject to the terms and conditions of Bank’s form
application and letter of credit agreement.  Borrower will pay any standard
issuance and other fees that Bank notifies Borrower in advance that it will
charge for issuing and processing Letters of Credit.

 

(iv)          Credit Card Services Sublimit.  Subject to the terms and
conditions of this Agreement, Borrower may request corporate credit cards and
standard and e-commerce merchant account services from Bank (collectively, the
“Credit Card Services”).  The aggregate limit of the corporate credit cards and
merchant credit card processing reserves shall not exceed the Credit Card
Services Sublimit, provided that availability under the Revolving Line shall be
reduced by the aggregate limits of the corporate credit cards issued to Borrower
and merchant credit card processing reserves. Notwithstanding the foregoing,
aggregate limits of the corporate credit cards issued to Borrower and merchant
credit card processing reserves under the Credit Card Services Sublimit,
together with the aggregate outstanding amount of Letters of Credit, the
aggregate amounts outstanding under the ACH Sublimit, and amounts outstanding
under the Foreign Exchange Sublimit, shall not exceed the Maximum Sublimit
Amount at any time.   In addition, Bank may, in its sole discretion, charge as
Advances any amounts that become due or owing to Bank in connection with the
Credit Card Services.  The terms and conditions (including repayment and fees)
of such Credit Card Services shall be subject to the terms and conditions of the
Bank’s standard forms of application and agreement for the Credit Card Services,
which Borrower hereby agrees to execute.

 

(v)           ACH Sublimit.  Subject to the terms and conditions of this
Agreement, Borrower may request ACH origination services by delivering to Bank a
duly executed ACH application on Bank’s standard form; provided, however, that
the total amount of the ACH processing reserves shall not exceed, and
availability under the Revolving Line shall be reduced by, the ACH Sublimit.  In
addition, Bank may, in its sole discretion, charge as Advances any amounts that
become due or owing to Bank in connection with the ACH services.  If Borrower
has not secured to Bank’s satisfaction its obligations with respect to any ACH
origination services by the Revolving Maturity Date, then, effective as of such
date, the balance in any deposit accounts held by Bank and the certificates of
deposit issued by Bank in Borrower’s name (and any interest paid thereon or
proceeds thereof, including any amounts payable upon the maturity or liquidation
of such certificates), shall automatically secure such obligations to the extent
of the then outstanding ACH origination services.  Notwithstanding the
foregoing, total amount of the ACH processing reserves, together with the
aggregate outstanding amount of Letters of Credit, the aggregate limits of the
corporate credit cards issued to Borrower and merchant credit card processing
reserves under the Credit Card Services Sublimit, and amounts outstanding under
the Foreign Exchange Sublimit,

 

2

--------------------------------------------------------------------------------


 

shall not exceed the Maximum Sublimit Amount at any time. Borrower authorizes
Bank to hold such balances in pledge and to decline to honor any drafts thereon
or any requests by Borrower or any other Person to pay or otherwise transfer any
part of such balances for so long as the ACH origination services continue.

 

(vi)          Foreign Exchange Sublimit. Subject to and upon the terms and
conditions of this Agreement and any other agreement that Borrower may enter
into with the Bank in connection with foreign exchange transactions (“FX
Contracts”), Borrower may request Bank to enter into FX Contracts with Borrower
due not later than the Revolving Maturity Date.  Borrower shall pay any standard
issuance and other fees that Bank notifies Borrower in advance that will be
charged for issuing and processing FX Contracts for Borrower.  The FX Amount
shall at all times be equal to or less than the Foreign Exchange Sublimit.  The
“FX Amount” shall equal the amount determined by multiplying (i) the aggregate
amount, in United States Dollars, of FX Contracts between Borrower and Bank
remaining outstanding as of any date of determination by (ii) the applicable
Foreign Exchange Reserve Percentage as of such date.  The “Foreign Exchange
Reserve Percentage” shall be a percentage as determined by Bank, in its sole
discretion from time to time.  The initial Foreign Exchange Reserve Percentage
shall be ten percent (10%).

 

(vii)         Collateralization of Obligations Extending Beyond Maturity.  If
Borrower has not secured to Bank’s satisfaction its obligations with respect to
any Letters of Credit, Credit Card Services, ACH origination services, or
Foreign Exchange Contracts by the Revolving Maturity Date, then, effective as of
such date, the balance in any deposit accounts held by Bank and the certificates
of deposit or time deposit accounts issued by Bank in Borrower’s name (and any
interest paid thereon or proceeds thereof, including any amounts payable upon
the maturity or liquidation of such certificates or accounts), shall
automatically secure such obligations to the extent of the then continuing or
outstanding and undrawn Letters of Credit, Credit Card Services, ACH origination
services, or Foreign Exchange Contracts.  Borrower authorizes Bank to hold such
balances in pledge and to decline to honor any drafts thereon or any requests by
Borrower or any other Person to pay or otherwise transfer any part of such
balances for so long as the Letters of Credit, Credit Card Services, ACH
origination services, or Foreign Exchange Contracts are outstanding or continue.

 

2.2           Reserved.

 

2.3           Interest Rates, Payments, and Calculations.

 

(a)           Interest Rates. Except as set forth in Section 2.3(b), the
Advances shall bear interest, on the outstanding daily balance thereof as set
forth in the Prime Referenced Rate Addendum to Amended and Restated Loan and
Security Agreement attached hereto as Exhibit E (the “Interest Rate Addendum”).

 

(b)           Late Fee; Default Rate.  If any payment is not made within 10 days
after the date such payment is due, Borrower shall pay Bank a late fee equal to
the lesser of (i) 5% of the amount of such unpaid amount or (ii) the maximum
amount permitted to be charged under applicable law.  All Obligations shall bear
interest, from and after the occurrence and during the continuance of an Event
of Default, at a rate equal to 5 percentage points above the interest rate
applicable immediately prior to the occurrence of the Event of Default.

 

(c)           Payments.  Interest hereunder shall be due and payable on the
first (1st) calendar day of each month during the term hereof.  Bank shall, at
its option, charge such interest, all Bank Expenses, and all Periodic Payments
against any of Borrower’s deposit accounts or against the Revolving Line, in
which case those amounts shall thereafter accrue interest at the rate then
applicable hereunder.  Any interest not paid when due shall be compounded by
becoming a part of the Obligations, and such interest shall thereafter accrue
interest at the rate then applicable hereunder.

 

(d)           Computation.  In the event the Prime Rate is changed from time to
time hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate.  All interest chargeable under the Loan
Documents shall be computed on the basis of a 360 day year for the actual number
of days elapsed.

 

3

--------------------------------------------------------------------------------


 

2.4           Crediting Payments.  Prior to the occurrence of an Event of
Default, Bank shall credit a wire transfer of funds, check or other item of
payment to such deposit account or Obligation as Borrower specifies, except that
to the extent Borrower uses the Advances to purchase Collateral, Borrower’s
repayment of the Advances shall apply on a “first-in-first-out” basis so that
the portion of the Advances used to purchase a particular item of Collateral
shall be paid in the chronological order the Borrower purchased the Collateral. 
After the occurrence of an Event of Default, Bank shall have the right, in its
sole discretion, to immediately apply any wire transfer of funds, check, or
other item of payment Bank may receive to conditionally reduce Obligations, but
such applications of funds shall not be considered a payment on account unless
such payment is of immediately available federal funds or unless and until such
check or other item of payment is honored when presented for payment. 
Notwithstanding anything to the contrary contained herein, any wire transfer or
payment received by Bank after 12:00 noon Pacific time shall be deemed to have
been received by Bank as of the opening of business on the immediately following
Business Day.  Whenever any payment to Bank under the Loan Documents would
otherwise be due (except by reason of acceleration) on a date that is not a
Business Day, such payment shall instead be due on the next Business Day, and
additional fees or interest, as the case may be, shall accrue and be payable for
the period of such extension.

 

2.5           Fees.  Borrower shall pay to Bank the following:

 

(a)           Bank Expenses.  On the Closing Date, all Bank Expenses incurred
through the Closing Date, and, after the Closing Date, all Bank Expenses, as and
when they become due.

 

2.6           Term.  This Agreement shall become effective on the Closing Date
and, subject to Section 13.7, shall continue in full force and effect for so
long as any Obligations remain outstanding or Bank has any obligation to make
Credit Extensions under this Agreement.  Notwithstanding the foregoing, Bank
shall have the right to terminate its obligation to make Credit Extensions under
this Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default.

 

3.             CONDITIONS OF LOANS.

 

3.1           Conditions Precedent to Initial Credit Extension.  The obligation
of Bank to make the initial Credit Extension is subject to the condition
precedent that Bank shall have received, in form and substance satisfactory to
Bank, the following:

 

(a)           this Agreement;

 

(b)           an officer’s certificate of Borrower with respect to incumbency
and resolutions authorizing the execution and delivery of this Agreement;

 

(c)           a financing statement (Form UCC-1);

 

(d)           payment of the fees and Bank Expenses then due specified in
Section 2.5;

 

(e)           current SOS Reports indicating that except for Permitted Liens,
there are no other security interests or Liens of record in the Collateral;

 

(f)            current financial statements, including company prepared
consolidated and consolidating balance sheets and income statements for the most
recently ended month in accordance with Section 6.2, and such other updated
financial information as Bank may reasonably request;

 

(g)           current Compliance Certificate in accordance with Section 6.2(b);
and

 

(h)           such other documents or certificates, and completion of such other
matters, as Bank may reasonably deem necessary or appropriate.

 

3.2           Conditions Precedent to all Credit Extensions.  The obligation of
Bank to make each Credit Extension, including the initial Credit Extension, is
further subject to the following conditions:

 

4

--------------------------------------------------------------------------------


 

(a)           timely receipt by Bank of the Payment/Advance Form as provided in
Section 2.1; and

 

(b)           the representations and warranties contained in Section 5 shall be
true and correct in all material respects on and as of the date of such
Payment/Advance Form and on the effective date of each Credit Extension as
though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension (provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date).  The making of each Credit Extension shall
be deemed to be a representation and warranty by Borrower on the date of such
Credit Extension as to the accuracy of the facts referred to in this Section
3.2.

 

4.             CREATION OF SECURITY INTEREST.

 

4.1           Grant of Security Interest.  Borrower grants and pledges to Bank a
continuing security interest in the Collateral to secure prompt repayment of any
and all Obligations and to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents.  Except as set forth in the
Schedule, such security interest constitutes a valid, first priority security
interest in the presently existing Collateral, and will constitute a valid,
first priority security interest in later-acquired Collateral.  Notwithstanding
any termination, Bank’s Lien on the Collateral shall remain in effect for so
long as any Obligations are outstanding.

 

4.2           Perfection of Security Interest.  Borrower authorizes Bank to file
at any time financing statements, continuation statements, and amendments
thereto that (i) either specifically describe the Collateral or describe the
Collateral as all assets of Borrower of the kind pledged hereunder, and (ii)
contain any other information required by the Code for the sufficiency of filing
office acceptance of any financing statement, continuation statement, or
amendment, including whether Borrower is an organization, the type of
organization and any organizational identification number issued to Borrower, if
applicable.  Any such financing statements may be signed by Bank on behalf of
Borrower, as provided in the Code, and may be filed at any time in any
jurisdiction whether or not Revised Article 9 of the Code is then in effect in
that jurisdiction.  Borrower shall from time to time endorse and deliver to
Bank, at the request of Bank, all Negotiable Collateral and other documents that
Bank may reasonably request, in form satisfactory to Bank, to perfect and
continue perfected Bank’s security interests in the Collateral and in order to
fully consummate all of the transactions contemplated under the Loan Documents. 
Borrower shall have possession of the Collateral, except where expressly
otherwise provided in this Agreement or where Bank chooses to perfect its
security interest by possession in addition to the filing of a financing
statement.  Where Collateral is in possession of a third party bailee, Borrower
shall take such steps as Bank reasonably requests for Bank to (i) obtain an
acknowledgment, in form and substance satisfactory to Bank, of the bailee that
the bailee holds such Collateral for the benefit of Bank, and (ii) obtain
“control” of any Collateral consisting of investment property, deposit accounts,
letter-of-credit rights or electronic chattel paper (as such items and the term
“control” are defined in Revised Article 9 of the Code) by causing the
securities intermediary or depositary institution or issuing bank to execute a
control agreement in form and substance satisfactory to Bank.  Borrower will not
create any chattel paper without placing a legend on the chattel paper
acceptable to Bank indicating that Bank has a security interest in the chattel
paper, with the exception of the lease of Borrower’s equipment to customers in
the ordinary course of business (subject to the other provisions of this
Agreement).  Borrower from time to time may deposit with Bank specific cash
collateral to secure specific Obligations; Borrower authorizes Bank to hold such
specific balances in pledge and to decline to honor any drafts thereon or any
request by Borrower or any other Person to pay or otherwise transfer any part of
such balances for so long as the specific Obligations are outstanding.

 

4.3           Right to Inspect.  Bank (through any of its officers, employees,
or agents) shall have the right, upon reasonable prior notice, from time to time
during Borrower’s usual business hours but no more than twice a year (unless an
Event of Default has occurred and is continuing), to inspect Borrower’s Books
and to make copies thereof and to check, test, and appraise the Collateral in
order to verify Borrower’s financial condition or the amount, condition of, or
any other matter relating to, the Collateral.

 

5

--------------------------------------------------------------------------------


 

5.             REPRESENTATIONS AND WARRANTIES.

 

Borrower represents and warrants as follows:

 

5.1           Due Organization and Qualification.  Borrower and each Subsidiary
is a corporation duly existing under the laws of the state in which it is
incorporated and qualified and licensed to do business in any state in which the
conduct of its business or its ownership of property requires that it be so
qualified, except where the failure to do so would not reasonably be expected to
cause a Material Adverse Effect or except as set forth on the Schedule.

 

5.2           Due Authorization; No Conflict.  The execution, delivery, and
performance of the Loan Documents are within Borrower’s powers, have been duly
authorized, and are not in conflict with nor constitute a breach of any
provision contained in Borrower’s Certificate of Incorporation or Bylaws, nor
will they constitute an event of default under any material agreement by which
Borrower is bound.  Borrower is not in default under any material agreement by
which it is bound, except to the extent such default would not reasonably be
expected to cause a Material Adverse Effect.

 

5.3           Collateral.  Borrower has rights in or the power to transfer the
Collateral, and its title to the Collateral is free and clear of Liens, adverse
claims, and restrictions on transfer or pledge except for Permitted Liens.  All
Collateral is located solely in the Collateral States.  All Inventory is in all
material respects of good and merchantable quality, free from all material
defects, except for Inventory for which adequate reserves have been made. 
Except as set forth in the Schedule, none of the Collateral is maintained or
invested with a Person other than Bank or Bank’s Affiliates.

 

5.4           Intellectual Property.  Borrower is the sole owner of the
Intellectual Property that it owns, except for licenses granted by Borrower to
its customers in the ordinary course of business.  To the best of Borrower’s
knowledge, each of the Borrower’s Copyrights, Trademarks and Patents is valid
and enforceable, and no part of any material Intellectual Property has been
judged invalid or unenforceable, in whole or in part, and no claim has been made
to Borrower that any part of any material Intellectual Property violates the
rights of any third party except to the extent such claim would not reasonably
be expected to cause a Material Adverse Effect.

 

5.5           Name; Location of Chief Executive Office.  Except as disclosed in
the Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof, and its exact legal name is as set forth
in the first paragraph of this Agreement.  The chief executive office of
Borrower is located in the Chief Executive Office State at the address indicated
in Section 10 hereof.

 

5.6           Litigation.  Except as set forth in the Schedule, there are no
actions or proceedings pending by or against Borrower or any Subsidiary before
any court or administrative agency in which a likely adverse decision would
reasonably be expected to have a Material Adverse Effect.

 

5.7           No Material Adverse Change in Financial Statements.  All
consolidated and consolidating financial statements related to Borrower and any
Subsidiary that are delivered by Borrower to Bank fairly present in all material
respects Borrower’s consolidated and consolidating financial condition as of the
date thereof and Borrower’s consolidated and consolidating results of operations
for the period then ended, subject in the cases of any unaudited financial
statements to any year-end audit adjustments.  There has not been a material
adverse change in the consolidated or in the consolidating financial condition
of Borrower since the date of the most recent of such financial statements
submitted to Bank.

 

5.8           Solvency, Payment of Debts.  Borrower is able to pay its debts
(including trade debts) as they mature; the fair saleable value of Borrower’s
assets (including goodwill minus disposition costs) exceeds the fair value of
its liabilities; and Borrower is not left with unreasonably small capital after
the transactions contemplated by this Agreement.

 

5.9           Compliance with Laws and Regulations.  Borrower and each
Subsidiary have met the minimum funding requirements of ERISA with respect to
any employee benefit plans subject to ERISA.  No event has occurred resulting
from Borrower’s failure to comply with ERISA that is reasonably likely to result
in Borrower’s incurring any liability that could have a Material Adverse
Effect.  Borrower is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940. 
Borrower is not engaged principally, or as one of the important activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulations T and U of the

 

6

--------------------------------------------------------------------------------


 

Board of Governors of the Federal Reserve System).  Borrower has complied in all
material respects with all the provisions of the Federal Fair Labor Standards
Act.  Borrower is in compliance with all environmental laws, regulations and
ordinances except where the failure to comply is not reasonably likely to have a
Material Adverse Effect.  Borrower has not violated any statutes, laws,
ordinances or rules applicable to it, the violation of which would reasonably be
expected to have a Material Adverse Effect.  Borrower and each Subsidiary have
filed or caused to be filed all tax returns required to be filed, and have paid,
or have made adequate provision for the payment of, all taxes reflected therein
except those being contested in good faith with adequate reserves under GAAP or
where the failure to file such returns or pay such taxes would not reasonably be
expected to have a Material Adverse Effect.

 

5.10         Subsidiaries.  Borrower does not own any stock, partnership
interest or other equity securities of any Person, except for Permitted
Investments and as set forth on the Schedule.

 

5.11         Government Consents.  Borrower and each Subsidiary have obtained
all consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
for the continued operation of Borrower’s business as currently conducted,
except where the failure to do so would not reasonably be expected to cause a
Material Adverse Effect.

 

5.12         Inbound Licenses.  As of the Closing Date, Borrower is not a party
to, nor is bound by, any material license or other agreement that prohibits or
otherwise restricts Borrower from granting a security interest in Borrower’s
interest in such license or agreement or any other property, except as disclosed
on the Schedule.

 

5.13         Full Disclosure.  No representation, warranty or other statement
made by Borrower in any certificate or written statement furnished to Bank taken
together with all such certificates and written statements furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading, it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not to be viewed as facts and that actual results during the
period or periods covered by any such projections and forecasts may differ from
the projected or forecasted results.

 

6.             AFFIRMATIVE COVENANTS.

 

Borrower covenants that, until payment in full of all outstanding Obligations,
and for so long as Bank may have any commitment to make a Credit Extension
hereunder, Borrower shall do all of the following:

 

6.1           Good Standing and Government Compliance.  Borrower shall maintain
its and each of its Subsidiaries’ corporate existence and good standing in the
Borrower State, shall maintain qualification and good standing in each other
jurisdiction in which the failure to so qualify would reasonably be expected to
have a Material Adverse Effect except as set forth in the Schedule, and shall
furnish to Bank the organizational identification number issued to Borrower by
the authorities of the state in which Borrower is organized, if applicable. 
Borrower shall meet, and shall cause each Subsidiary to meet, the minimum
funding requirements of ERISA with respect to any employee benefit plans subject
to ERISA.  Borrower shall comply in all material respects with all applicable
Environmental Laws, and maintain all material permits, licenses and approvals
required thereunder where the failure to do so would reasonably be expected to
have a Material Adverse Effect.  Except as set forth in the Schedule, Borrower
shall comply, and shall cause each Subsidiary to comply, with all statutes,
laws, ordinances and government rules and regulations to which it is subject,
and shall maintain, and shall cause each of its Subsidiaries to maintain, in
force all licenses, approvals and agreements, the loss of which or failure to
comply with which would reasonably be expected to have a Material Adverse
Effect.

 

6.2           Financial Statements, Reports, Certificates.  Borrower shall
deliver to Bank:  (i) copies of all statements, reports and notices sent or made
available generally by Borrower to its security holders or to any holders of
Subordinated Debt (ii) within 5 days after their required Securities Exchange
Commission filing date, all reports on Forms 10-K and 10-Q filed with the
Securities and Exchange Commission;  (iii) promptly upon receipt of written
notice thereof, a report of any legal actions pending or threatened against
Borrower or any Subsidiary that could result in damages or costs to Borrower or
any Subsidiary of $2,500,000 or more; (iv) promptly upon receipt,

 

7

--------------------------------------------------------------------------------


 

each management letter prepared by Borrower’s independent certified public
accounting firm regarding Borrower’s management control systems; (v) as soon as
available, but in any event not later than 75 days after the end of each fiscal
year, Borrower’s financial and business projections and budget for the then
current year (or immediately following year, if projections are submitted prior
to the fiscal year end), which projections and budget shall be analyst prepared
and acceptable to Bank in form and substance; and (vi) such budgets, sales
projections, operating plans or other financial information generally prepared
by Borrower in the ordinary course of business as Bank may reasonably request
from time to time.

 

(a)           Within 45 days after the last day of each quarter, Borrower shall
deliver to Bank with each Form 10-Q, a Compliance Certificate certified as of
the last day of the applicable quarter and signed by a Responsible Officer in
substantially the form of Exhibit D hereto.

 

(b)           As soon as possible and in any event within 3 business days after
becoming aware of the occurrence or existence of an Event of Default hereunder,
a written statement of a Responsible Officer setting forth details of the Event
of Default, and the action which Borrower has taken or proposes to take with
respect thereto.

 

Borrower may deliver to Bank on an electronic basis any certificates, reports or
information required pursuant to this Section 6.2, and Bank shall be entitled to
rely on the information contained in the electronic files, provided that Bank in
good faith believes that the files were delivered by a Responsible Officer.  If
Borrower delivers this information electronically, it shall also deliver to Bank
by U.S. Mail, reputable overnight courier service, hand delivery, facsimile or
.pdf file within 5 Business Days of submission of the unsigned electronic copy
the certification of the Compliance Certificate, each bearing the physical
signature of the Responsible Officer.

 

6.3           Inventory; Returns.  Borrower shall keep all Inventory in good and
merchantable condition, free from all material defects except for Inventory for
which adequate reserves have been made.  Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist on the
Closing Date.  Borrower shall promptly notify Bank of all returns and recoveries
and of all disputes and claims involving more than $2,500,000.

 

6.4           Taxes.  Borrower shall make, and cause each Subsidiary to make,
due and timely payment or deposit of all material federal, state, and local
taxes, assessments, or contributions required of it by law, including, but not
limited to, those laws concerning income taxes, F.I.C.A., F.U.T.A. and state
disability, and will execute and deliver to Bank, on demand, proof satisfactory
to Bank indicating that Borrower or a Subsidiary has made such payments or
deposits and any appropriate certificates attesting to the payment or deposit
thereof; provided that Borrower or a Subsidiary need not make any payment if the
amount or validity of such payment is contested in good faith by appropriate
proceedings and is reserved against (to the extent required by GAAP) by
Borrower.

 

6.5           Insurance.

 

(a)           Borrower, at its expense, shall keep the Collateral insured
against loss or damage by fire, theft, explosion, sprinklers, and all other
hazards and risks, and in such amounts, as ordinarily insured against by other
owners in similar businesses conducted in the locations where Borrower’s
business is conducted on the date hereof.  Borrower shall also maintain
liability and other insurance in amounts and of a type that are customary to
businesses similar to Borrower’s.

 

(b)           All such policies of insurance shall be in such form, with such
companies, and in such amounts as ordinarily maintained by other owners in
similar business conducted in the locations where Borrower’s business is
conducted on the date hereof.  All policies of property insurance shall contain
a lender’s loss payable endorsement, in a form satisfactory to Bank, showing
Bank as an additional loss payee, and all liability insurance policies shall
show Bank as an additional insured and specify that the insurer must give at
least 20 days notice to Bank before canceling its policy for any reason.  Upon
Bank’s request, Borrower shall deliver to Bank certified copies of the policies
of insurance and evidence of all premium payments.  If no Event of Default has
occurred and is continuing, proceeds payable under any casualty policy will, at
Borrower’s option, be payable to Borrower to replace the property subject to the
claim, provided that any such replacement property shall be deemed

 

8

--------------------------------------------------------------------------------


 

Collateral in which Bank has been granted a first priority security interest. 
If an Event of Default has occurred and is continuing, all proceeds payable
under any such policy shall, at Bank’s option, be payable to Bank to be applied
on account of the Obligations.

 

6.6           Accounts.  Borrower shall maintain its primary depository and
operating accounts with Bank or Bank affiliates at all times.  Borrower shall be
allowed to maintain investment accounts with financial institutions other than
Bank or Bank’s Affiliates without the requirement of a control agreement.

 

6.7           Reserved.

 

6.8           Intellectual Property Rights.

 

Borrower shall use commercially reasonable efforts to (i) protect, defend and
maintain the validity and enforceability of the trade secrets, Trademarks,
Patents and Copyrights that Borrower desires to protect, (ii) promptly advise
Bank in writing of material infringements known by Borrower with respect to
Trademarks, Patents and Copyrights that Borrower desires to protect, and (iii)
not allow any material Trademarks, Patents or Copyrights to be abandoned,
forfeited or dedicated to the public without written consent of Bank, which
shall not be unreasonably withheld.  In the case of (i), (ii), and (iii), each
shall be consistent with sound commercial practices as determined by Borrower in
its reasonable business judgment.

 

6.9           Reserved.

 

6.10         Further Assurances.  At any time and from time to time Borrower
shall execute and deliver such further instruments and take such further action
as may reasonably be requested by Bank to effect the purposes of this Agreement.

 

7.             NEGATIVE COVENANTS.

 

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until the outstanding Obligations are paid in full or for so long
as Bank may have any commitment to make any Credit Extensions, Borrower will not
do any of the following without Bank’s prior written consent:

 

7.1           Dispositions.  Convey, sell, lease, license, transfer or otherwise
dispose of (collectively, to “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, or move cash balances on
deposit with Bank to accounts opened at another financial institution, other
than Permitted Transfers.

 

7.2           Change in Name, Location, Executive Office, or Executive
Management; Change in Business; Change in Fiscal Year; Change in Control. 
Change its name or the Borrower State or relocate its chief executive office
without 30 days prior written notification to Bank; replace its chief executive
officer or chief financial officer without prompt written notification to Bank,
which shall in any event be no later than 5 business days thereafter; engage in
any business, or permit any of its Subsidiaries to engage in any business, other
than or reasonably related or incidental to the businesses currently engaged in
by Borrower; change its fiscal year end; have a Change in Control.

 

7.3           Mergers or Acquisitions.  Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of a Subsidiary into another
Subsidiary or into Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
Person except where (i) no Event of Default has occurred, is continuing or would
exist after giving effect to such transactions, (ii) such transactions do not
result in a Change in Control, and (iii) Borrower is the surviving entity.

 

7.4           Indebtedness.  Create, incur, assume, guarantee or be or remain
liable with respect to any Indebtedness, or permit any Subsidiary so to do,
other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness,
except Indebtedness to Bank.

 

9

--------------------------------------------------------------------------------


 

7.5           Encumbrances.  Create, incur, assume or allow any Lien with
respect to any of its property, or assign or otherwise convey any right to
receive income, including the sale of any Accounts, or permit any of its
Subsidiaries so to do, except for Permitted Liens, or covenant to any other
Person that Borrower in the future will refrain from creating, incurring,
assuming or allowing any Lien with respect to any of Borrower’s property.

 

7.6           Distributions.  Pay any dividends or make any other distribution
or payment on account of or in redemption, retirement or purchase of any capital
stock, except that Borrower may repurchase the stock of former employees or
directors pursuant to stock repurchase agreements as long as an Event of Default
does not exist prior to such repurchase or would not exist after giving effect
to such repurchase.

 

7.7           Investments.  Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments, or maintain or invest any of its property with
a Person other than Bank or Bank’s Affiliates or permit any Subsidiary to do so
unless such Person has entered into a control agreement with Bank, in form and
substance satisfactory to Bank, or suffer or permit any Subsidiary to be a party
to, or be bound by, an agreement that restricts such Subsidiary from paying
dividends or otherwise distributing property to Borrower.

 

7.8           Transactions with Affiliates.  Directly or indirectly enter into
or permit to exist any material transaction with any Affiliate of Borrower
except for (a) transactions that are in the ordinary course of Borrower’s
business, upon fair and reasonable terms that are no less favorable to Borrower
than would be obtained in an arm’s length transaction with a non-affiliated
Person, (b) financing transactions involving, in connection with, or for the
purposes of, New Equity, (c) compensation arrangements, benefits plans or other
similar arrangements for officers, directors and other employees of Borrower and
its Subsidiaries entered into or maintained in the ordinary course of business,
or (d) any transaction between Borrower and any of its Subsidiaries or between
any Subsidiaries that is not otherwise prohibited by this Agreement.

 

7.9           Subordinated Debt.  Make any payment in respect of any
Subordinated Debt, or permit any of its Subsidiaries to make any such payment,
except in compliance with the terms of such Subordinated Debt, or amend any
provision affecting Bank’s rights contained in any documentation relating to the
Subordinated Debt without Bank’s prior written consent.

 

7.10         Inventory and Equipment.  Store the Inventory or the Equipment with
a bailee, warehouseman, or similar third party unless the third party has been
notified of Bank’s security interest and Bank (a) has received an acknowledgment
from the third party that it is holding or will hold the Inventory or Equipment
for Bank’s benefit or (b) is in possession of the warehouse receipt, where
negotiable, covering such Inventory or Equipment.  Except for Inventory sold in
the ordinary course of business and except for such other locations as Bank may
approve in writing, Borrower shall keep the Inventory and Equipment only at the
location set forth in Section 10 and in the Collateral States.

 

7.11         No Investment Company; Margin Regulation.  Become or be controlled
by an “investment company,” within the meaning of the Investment Company Act of
1940, or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.

 

8.             EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

 

8.1           Payment Default.  If Borrower fails to pay any of the Obligations
when due;

 

10

--------------------------------------------------------------------------------


 

8.2           Covenant Default.

 

(a)           If Borrower fails to perform any obligation under Article 6 or
violates any of the covenants contained in Article 7 of this Agreement; or

 

(b)           If Borrower fails or neglects to perform or observe any other
material term, provision, condition, covenant contained in this Agreement, in
any of the Loan Documents, or in any other present or future agreement between
Borrower and Bank and as to any default under such other term, provision,
condition or covenant that can be cured, has failed to cure such default within
20 days after Borrower receives notice thereof or any officer of Borrower
becomes aware thereof; provided, however, that if the default cannot by its
nature be cured within the 20 day period or cannot after diligent attempts by
Borrower be cured within such 20 day period, and such default is likely to be
cured within a reasonable time, then Borrower shall have an additional
reasonable period (which shall not in any case exceed 30 days) to attempt to
cure such default, and within such reasonable time period the failure to have
cured such default shall not be deemed an Event of Default but no Credit
Extensions will be made;

 

8.3           Material Adverse Change.  If there occurs a material adverse
change in Borrower’s business or financial condition, or if there is a material
impairment in the repayment of any portion of the Obligations or a material
impairment in the perfection, value or priority of Bank’s security interests in
the Collateral;

 

8.4           Defective Perfection.  If Bank shall receive at any time following
the Closing Date an SOS Report indicating that except for Permitted Liens,
Bank’s security interest in the Collateral is not prior to all other security
interests or Liens of record reflected in the report;

 

8.5           Attachment.  If any material portion of Borrower’s assets is
attached, seized, subjected to a writ or distress warrant, or is levied upon, or
comes into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within 20 days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of Borrower’s assets by the United States Government,
or any department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within 20 days after
Borrower receives notice thereof, provided that none of the foregoing shall
constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrower (provided
that no Credit Extensions will be made during such cure period);

 

8.6           Insolvency.  If Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by Borrower, or if an Insolvency Proceeding is commenced
against Borrower and is not dismissed or stayed within 45 days (provided that no
Credit Extensions will be made prior to the dismissal of such Insolvency
Proceeding);

 

8.7           Other Agreements.  If there is a default or other failure to
perform in any agreement to which Borrower is a party with a third party or
parties resulting in a right by such third party or parties, whether or not
exercised, to accelerate the maturity of any Indebtedness in an amount in excess
of $2,500,000 or that would reasonably be expected to have a Material Adverse
Effect;

 

8.8           Subordinated Debt.  If Borrower makes any payment on account of
Subordinated Debt, except to the extent the payment is allowed under any
subordination agreement entered into with Bank;

 

8.9           Judgments.  If a judgment or judgments for the payment of money in
an amount, individually or in the aggregate, of at least $2,500,000 shall be
rendered against Borrower and shall remain unsatisfied and unstayed for a period
of 20 days (provided that no Credit Extensions will be made prior to the
satisfaction or stay of the judgment); or

 

8.10         Misrepresentations.  If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any

 

11

--------------------------------------------------------------------------------


 

Responsible Officer pursuant to this Agreement or to induce Bank to enter into
this Agreement or any other Loan Document.

 

9.             BANK’S RIGHTS AND REMEDIES.

 

9.1           Rights and Remedies.  Upon the occurrence and during the
continuance of an Event of Default, Bank may, at its election, without notice of
its election and without demand, do any one or more of the following, all of
which are authorized by Borrower:

 

(a)           Declare all Obligations, whether evidenced by this Agreement, by
any of the other Loan Documents, or otherwise, immediately due and payable
(provided that upon the occurrence of an Event of Default described in
Section 8.5 (insolvency), all Obligations shall become immediately due and
payable without any action by Bank);

 

(b)           Demand that Borrower (i) deposit cash with Bank in an amount equal
to the amount of any Letters of Credit remaining undrawn, any outstanding Credit
Card Services, ACH origination services, or Foreign Exchange Contracts, as
collateral security for the repayment of any future drawings under such Letters
of Credit, Credit Card Services, ACH origination services, or Foreign Exchange
Contracts, and (ii) pay in advance all Letter of Credit, Credit Card Services,
ACH origination services, or Foreign Exchange Contracts fees scheduled to be
paid or payable over the remaining term of the Letters of Credit, Credit Card
Services, ACH origination services, or Foreign Exchange Contracts, and Borrower
shall promptly deposit and pay such amounts;

 

(c)           Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement or under any other agreement between Borrower and
Bank;

 

(d)           Settle or adjust disputes and claims directly with account debtors
for amounts, upon terms and in whatever order that Bank reasonably considers
advisable;

 

(e)           Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral.  Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate.  Borrower authorizes Bank to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith.  With respect to any of Borrower’s owned premises,
Borrower hereby grants Bank a license to enter into possession of such premises
and to occupy the same, without charge, in order to exercise any of Bank’s
rights or remedies provided herein, at law, in equity, or otherwise;

 

(f)            Set off and apply to the Obligations any and all (i) balances and
deposits of Borrower held by Bank, and (ii) indebtedness at any time owing to or
for the credit or the account of Borrower held by Bank;

 

(g)           Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral.  Bank is hereby granted a non-exclusive license, solely pursuant to
the provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as each pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;

 

(h)           Sell the Collateral at either a public or private sale, or both,
by way of one or more contracts or transactions, for cash or on terms, in such
manner and at such places (including Borrower’s premises) as Bank determines is
commercially reasonable, and apply any proceeds to the Obligations in whatever
manner or order Bank deems appropriate.  Bank may sell the Collateral without
giving any warranties as to the Collateral.  Bank may specifically disclaim any
warranties of title or the like.  This procedure will not be considered

 

12

--------------------------------------------------------------------------------


 

adversely to affect the commercial reasonableness of any sale of the
Collateral.  If Bank sells any of the Collateral upon credit, Borrower will be
credited only with payments actually made by the purchaser, received by Bank,
and applied to the indebtedness of the purchaser.  If the purchaser fails to pay
for the Collateral, Bank may resell the Collateral and Borrower shall be
credited with the proceeds of the sale;

 

(i)            Bank may credit bid and purchase at any public sale;

 

(j)            Apply for the appointment of a receiver, trustee, liquidator or
conservator of the Collateral, without notice and without regard to the adequacy
of the security for the Obligations and without regard to the solvency of
Borrower, any guarantor or any other Person liable for any of the Obligations;
and

 

(k)           Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrower.

 

Bank may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.

 

9.2           Power of Attorney.  Effective only upon the occurrence and during
the continuance of an Event of Default, Borrower hereby irrevocably appoints
Bank (and any of Bank’s designated officers, or employees) as Borrower’s true
and lawful attorney to:  (a) send requests for verification of Accounts or
notify account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable; and
(g) file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral without the
signature of Borrower where permitted by law; provided Bank may exercise such
power of attorney to sign the name of Borrower on any of the documents described
in clause (g) above, in accordance with the security interest in the Collateral
granted hereunder, regardless of whether an Event of Default has occurred.  The
appointment of Bank as Borrower’s attorney in fact, and each and every one of
Bank’s rights and powers, being coupled with an interest, is irrevocable until
all of the Obligations have been fully repaid and performed and Bank’s
obligation to provide advances hereunder is terminated.

 

9.3           Accounts Collection.  At any time after the occurrence and during
the continuation of an Event of Default, Bank may notify any Person owing funds
to Borrower of Bank’s security interest in such funds and verify the amount of
such Account.  Borrower shall collect all amounts owing to Borrower for Bank,
receive in trust all payments as Bank’s trustee, and immediately deliver such
payments to Bank in their original form as received from the account debtor,
with proper endorsements for deposit.

 

9.4           Bank Expenses.  If Borrower fails to pay any amounts or furnish
any required proof of payment due to third persons or entities, as required
under the terms of this Agreement, then Bank may do any or all of the following
after reasonable notice to Borrower:  (a) make payment of the same or any part
thereof; (b) set up such reserves under the Revolving Line as Bank deems
necessary to protect Bank from the exposure created by such failure; or
(c) obtain and maintain insurance policies of the type discussed in Section 6.5
of this Agreement, and take any action with respect to such policies as Bank
deems prudent.  Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral.  Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.

 

9.5           Bank’s Liability for Collateral.  Bank has no obligation to clean
up or otherwise prepare the Collateral for sale.  All risk of loss, damage or
destruction of the Collateral shall be borne by Borrower.

 

13

--------------------------------------------------------------------------------


 

9.6           No Obligation to Pursue Others.  Bank has no obligation to attempt
to satisfy the Obligations by collecting them from any other person liable for
them and Bank may release, modify or waive any collateral provided by any other
Person to secure any of the Obligations, all without affecting Bank’s rights
against Borrower.  Borrower waives any right it may have to require Bank to
pursue any other Person for any of the Obligations.

 

9.7           Remedies Cumulative.  Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be cumulative. 
Bank shall have all other rights and remedies not inconsistent herewith as
provided under the Code, by law, or in equity.  No exercise by Bank of one right
or remedy shall be deemed an election, and no waiver by Bank of any Event of
Default on Borrower’s part shall be deemed a continuing waiver.  No delay by
Bank shall constitute a waiver, election, or acquiescence by it.  No waiver by
Bank shall be effective unless made in a written document signed on behalf of
Bank and then shall be effective only in the specific instance and for the
specific purpose for which it was given.  Borrower expressly agrees that this
Section 9.7 may not be waived or modified by Bank by course of performance,
conduct, estoppel or otherwise.

 

9.8           Demand; Protest.  Except as otherwise provided in this Agreement,
Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment and any other notices relating to the
Obligations.

 

10.           NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrower or to Bank, as the case may be, at its addresses set
forth below:

 

If to
Borrower:                                                                                                                
OPENTABLE, INC.

799 Market Street, 4th Floor

San Francisco, CA 94103

Attn:  Chief Financial Officer

FAX:  (415) 267-0938

 

If to
Bank:                                                                                                                                      
COMERICA BANK

m/c 4770

75 E Trimble Road

San Jose, CA 95131

Attn:  Manager

FAX:  (408) 556-5091

 

with a copy
to:                                                                                                              
COMERICA BANK

Two Embarcadero Center, Suite 300

San Francisco, CA 94111

Attn:  Kim Crosslin

FAX:  (415) 477-3270

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

14

--------------------------------------------------------------------------------


 

11.           CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law.  Jurisdiction shall lie in the State of California.  THE
UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE,
BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES.  TO THE EXTENT PERMITTED
BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT)
WITH COUNSEL OF ITS, HIS OR HER CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THE
MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF
LITIGATION ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER
DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED PARTIES.

 

12.           REFERENCE PROVISION.

 

12.1         In the event the Jury Trial Waiver set forth above is not
enforceable, the parties elect to proceed under this Judicial Reference
Provision.

 

12.2         With the exception of the items specified in Section 12.3 below,
any controversy, dispute or claim (each, a “Claim”) between the parties arising
out of or relating to this Agreement or any other document, instrument or
agreement between the undersigned parties (collectively in this Section, the
“Loan Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the Superior Court in
the County where the real property involved in the action, if any, is located or
in a County where venue is otherwise appropriate under applicable law (the
“Court”).

 

12.3         The matters that shall not be subject to a reference are the
following: (i) nonjudicial foreclosure of any security interests in real or
personal property, (ii) exercise of selfhelp remedies (including, without
limitation, set-off), (iii) appointment of a receiver and (iv) temporary,
provisional or ancillary remedies (including, without limitation, writs of
attachment, writs of possession, temporary restraining orders or preliminary
injunctions). This Agreement does not limit the right of any party to exercise
or oppose any of the rights and remedies described in clauses (i) and (ii) or to
seek or oppose from a court of competent jurisdiction any of the items described
in clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this Agreement.

 

12.4         The referee shall be a retired Judge or Justice selected by mutual
written agreement of the parties. If the parties do not agree within ten
(10) days of a written request to do so by any party, then, upon request of any
party, the referee shall be selected by the Presiding Judge of the Court (or his
or her representative). A request for appointment of a referee may be heard on
an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted.

 

12.5         The parties agree that time is of the essence in conducting the
reference proceedings. Accordingly, the referee shall be requested, subject to
change in the time periods specified herein for good cause shown, to (i) set the
matter for a status and trial-setting conference within fifteen (15) days after
the date of selection of the referee, (ii) if practicable, try all issues of law
or fact within one hundred twenty (120) days after the date of the conference
and (iii) report a statement of decision within twenty (20) days after the
matter has been submitted for decision.

 

12.6         The referee will have power to expand or limit the amount and
duration of discovery.  The referee may set or extend discovery deadlines or
cutoffs for good cause, including a party’s failure to provide requested
discovery for any reason whatsoever. Unless otherwise ordered based upon good
cause shown, no party shall be entitled to “priority” in conducting discovery,
depositions may be taken by either party upon seven (7) days written notice, and
all other discovery shall be responded to within fifteen (15) days after
service. All disputes relating to discovery which cannot be resolved by the
parties shall be submitted to the referee whose decision shall be final and
binding.

 

15

--------------------------------------------------------------------------------


 

12.7         Except as expressly set forth in this Agreement, the referee shall
determine the manner in which the reference proceeding is conducted including
the time and place of hearings, the order of presentation of evidence, and all
other questions that arise with respect to the course of the reference
proceeding. All proceedings and hearings conducted before the referee, except
for trial, shall be conducted without a court reporter, except that when any
party so requests, a court reporter will be used at any hearing conducted before
the referee, and the referee will be provided a courtesy copy of the transcript.
The party making such a request shall have the obligation to arrange for and pay
the court reporter. Subject to the referee’s power to award costs to the
prevailing party, the parties will equally share the cost of the referee and the
court reporter at trial.

 

12.8         The referee shall be required to determine all issues in accordance
with existing case law and the statutory laws of the State of California. The
rules of evidence applicable to proceedings at law in the State of California
will be applicable to the reference proceeding. The referee shall be empowered
to enter equitable as well as legal relief, enter equitable orders that will be
binding on the parties and rule on any motion which would be authorized in a
court proceeding, including without limitation motions for summary judgment or
summary adjudication. The referee shall issue a decision at the close of the
reference proceeding which disposes of all claims of the parties that are the
subject of the reference.  Pursuant to CCP § 644, such decision shall be entered
by the Court as a judgment or an order in the same manner as if the action had
been tried by the Court and any such decision will be final, binding and
conclusive.  The parties reserve the right to appeal from the final judgment or
order or from any appealable decision or order entered by the referee.  The
parties reserve the right to findings of fact, conclusions of laws, a written
statement of decision, and the right to move for a new trial or a different
judgment, which new trial, if granted, is also to be a reference proceeding
under this provision.

 

12.9         If the enabling legislation which provides for appointment of a
referee is repealed (and no successor statute is enacted), any dispute between
the parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration.   The arbitration will be conducted by a
retired judge or Justice, in accordance with the California Arbitration Act
§1280 through §1294.2 of the CCP as amended from time to time. The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.

 

12.10       THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL
APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

13.           GENERAL PROVISIONS.

 

13.1         Successors and Assigns.  This Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties and shall bind all persons who become bound as a debtor to this
Agreement; provided, however, that neither this Agreement nor any rights
hereunder may be assigned by Borrower without Bank’s prior written consent,
which consent may be granted or withheld in Bank’s sole discretion.  Bank shall
have the right without the consent of or notice to Borrower to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights and benefits hereunder.

 

13.2         Indemnification.  Borrower shall defend, indemnify and hold
harmless Bank and its officers, employees, and agents against:  (a) all
obligations, demands, claims, and liabilities claimed or asserted by any other
party in connection with the transactions contemplated by this Agreement; and
(b) all losses or Bank Expenses in any way suffered, incurred, or paid by Bank,
its officers, employees and agents as a result of or in any way arising out of,
following, or consequential to transactions between Bank and Borrower whether
under this Agreement, or otherwise (including without limitation reasonable
attorneys fees and expenses), except for losses caused by Bank’s gross
negligence or willful misconduct.

 

13.3         Time of Essence.  Time is of the essence for the performance of all
obligations set forth in this Agreement.

 

16

--------------------------------------------------------------------------------


 

13.4         Severability of Provisions.  Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

13.5         Amendments in Writing, Integration. All amendments to or
terminations of this Agreement or the other Loan Documents must be in writing. 
All prior agreements, understandings, representations, warranties, and
negotiations between the parties hereto with respect to the subject matter of
this Agreement and the other Loan Documents, if any, are merged into this
Agreement and the Loan Documents.

 

13.6         Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.

 

13.7         Survival.  All covenants, representations and warranties made in
this Agreement shall continue in full force and effect so long as any
Obligations remain outstanding or Bank has any obligation to make any Credit
Extension to Borrower.  The obligations of Borrower to indemnify Bank with
respect to the expenses, damages, losses, costs and liabilities described in
Section 13.2 shall survive until all applicable statute of limitations periods
with respect to actions that may be brought against Bank have run.

 

13.8         Confidentiality.  In handling any confidential information, Bank
and all employees and agents of Bank shall exercise the same degree of care that
Bank exercises with respect to its own proprietary information of the same types
to maintain the confidentiality of any non-public information thereby received
or received pursuant to this Agreement except that disclosure of such
information may be made (i) to the subsidiaries or Affiliates of Bank in
connection with their present or prospective business relations with Borrower,
(ii) to prospective transferees or purchasers of any interest in the Loans,
provided that they have entered into a comparable confidentiality agreement in
favor of Borrower and have delivered a copy to Borrower, (iii) as required by
law, regulations, rule or order, subpoena, judicial order or similar order,
(iv) as may be required in connection with the examination, audit or similar
investigation of Bank and (v) as Bank may reasonably determine in connection
with the enforcement of any remedies hereunder.  Confidential information
hereunder shall not include information that either:  (a) is in the public
domain or in the knowledge or possession of Bank when disclosed to Bank, or
becomes part of the public domain after disclosure to Bank through no fault of
Bank; or (b) is disclosed to Bank by a third party, provided Bank does not have
actual knowledge that such third party is prohibited from disclosing such
information.

 

Amendment and Restatement. This Agreement constitutes an amendment and
restatement of the Original Agreement, which Original Agreement is fully
superseded and amended and restated in its entirety hereby; provided, however,
that the Obligations governed by the Original Agreement shall remain outstanding
and in full force and effect and provided further that this Agreement does not
constitute a novation of such Obligations.  The Liens created pursuant to the
Original Agreement and any other Loan Documents shall secure the Obligations
without interruption and with all priorities intact.

 

[Signature Page Follows]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

OPENTABLE, INC.

 

 

 

 

 

By:

/s/ Matthew Roberts

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

 

 

By:

/s/ Kim Crosslin

 

 

 

 

Title:

Vice President

 

 

 

 

18

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DEFINITIONS

 

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to Borrower
arising out of the sale or lease of goods (including, without limitation, the
licensing of software and other technology) or the rendering of services by
Borrower and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.

 

“ACH Sublimit” means a sublimit for Automated Clearing House transactions under
the Revolving Line not to exceed $4,000,000, subject to the Maximum Sublimit
Amount.

 

“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Line.

 

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

 

“Bank Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses, whether generated in-house or by outside counsel)
incurred in connection with the preparation, negotiation, administration, and
enforcement of the Loan Documents;  reasonable Collateral audit fees; and Bank’s
reasonable attorneys’ fees and expenses (whether generated in-house or by
outside counsel) incurred in amending, enforcing or defending the Loan Documents
(including fees and expenses of appeal), incurred before, during and after an
Insolvency Proceeding, whether or not suit is brought.

 

“Borrower State” means Delaware, the state under whose laws Borrower is
organized.

 

“Borrower’s Books” means all of Borrower’s books and records including: 
ledgers; records concerning Borrower’s assets or liabilities, the Collateral,
business operations or financial condition; and all computer programs, or tape
files, and the equipment, containing such information.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

 

“Cash” means unrestricted cash and cash equivalents.

 

“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of Borrower, who did not
have such power before such transaction.

 

“Chief Executive Office State” means California, where Borrower’s chief
executive office is located.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the California Uniform Commercial Code as amended or supplemented
from time to time.

 

“Collateral” means the property described on Exhibit B attached hereto and all
Negotiable Collateral to the extent not described on Exhibit B, except to the
extent any such property (i) is nonassignable by its terms without the consent
of the licensor thereof or another party (but only to the extent such
prohibition on transfer is enforceable under applicable law, including, without
limitation, Sections 9406 and 9408 of the Code), (ii) the granting of a security
interest therein is contrary to applicable law, provided that upon the cessation
of any such restriction or

 

Exhibit A-Page 1

--------------------------------------------------------------------------------


 

prohibition, such property shall automatically become part of the Collateral, or
(iii) constitutes the capital stock of a controlled foreign corporation (as
defined in the IRC), in excess of 65% of the voting power of all classes of
capital stock of such controlled foreign corporations entitled to vote.

 

“Collateral State” means the state or states where the Collateral is located,
which are all 50 states in the United States of America.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

 

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

 

“Credit Card Services Sublimit” means a sublimit for corporate credit cards and
e-commerce or merchant account services under the Revolving Line not to exceed
$250,000, subject to the Maximum Sublimit Amount.

 

“Credit Extension” means each Advance or any other extension of credit by Bank
to or for the benefit of Borrower hereunder.

 

“Environmental Laws” means all laws, rules, regulations, orders and the like
issued by any federal state, local foreign or other governmental or
quasi-governmental authority or any agency pertaining to the environment or to
any hazardous materials or wastes, toxic substances, flammable, explosive or
radioactive materials, asbestos or other similar materials.

 

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

 

“Event of Default” has the meaning assigned in Article 8.

 

“Foreign Exchange Sublimit” means a sublimit for foreign exchange contracts
under the Revolving Line not to exceed $1,000,000, subject to the Maximum
Sublimit Amount.

 

“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time in the United States of America.

 

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease

 

Exhibit A-Page 2

--------------------------------------------------------------------------------


 

obligations, (d) all Contingent Obligations, and (e) all obligations arising
under the ACH Sublimit, the Credit Card Services Sublimit, the Foreign Exchange
Sublimit, and the Letter of Credit Sublimit, if any.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following:

 

(a)                                  Copyrights, Trademarks and Patents;

 

(b)                                 Any and all trade secrets, and any and all
intellectual property rights in computer software and computer software products
now or hereafter existing, created, acquired or held;

 

(c)                                  Any and all design rights which may be
available to Borrower now or hereafter existing, created, acquired or held;

 

(d)                                 Any and all claims for damages by way of
past, present and future infringement of any of the rights included above, with
the right, but not the obligation, to sue for and collect such damages for said
use or infringement of the intellectual property rights identified above;

 

(e)                                  All licenses or other rights to use any of
the Copyrights, Patents or Trademarks, and all license fees and royalties
arising from such use to the extent permitted by such license or rights; and

 

(f)                                    All amendments, renewals and extensions
of any of the Copyrights, Trademarks or Patents.

 

“Interest Rate Addendum” has the meaning assigned in Section 2.3(a).

 

“Inventory” means all present and future inventory in which Borrower has any
interest, as defined by GAAP.

 

“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

 

“Letter of Credit” means a commercial or standby letter of credit or similar
undertaking issued by Bank at Borrower’s request in accordance with
Section 2.1(b)(iii).

 

“Letter of Credit Sublimit” means a sublimit for Letters of Credit under the
Revolving Line not to exceed $1,000,000, subject to the Maximum Sublimit Amount.

 

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

 

“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other document, instrument or agreement entered into in
connection with this Agreement, all as amended or extended from time to time.

 

“Material Adverse Effect” means a material adverse effect on (i) the business
operations, condition (financial or otherwise) of Borrower and its Subsidiaries
taken as a whole, (ii) the ability of Borrower to repay the Obligations or
otherwise perform its obligations under the Loan Documents, (iii) Borrower’s
interest in, or the value, perfection or priority of Bank’s security interest in
the Collateral.

 

“Maximum Sublimit Amount” has the meaning assigned in Section 2.1(b)(i).

 

Exhibit A-Page 3

--------------------------------------------------------------------------------


 

“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrower’s Books
relating to any of the foregoing.

 

“New Equity” means cash proceeds received after the Closing Date from the sale
or issuance of Borrower’s equity (including, without limitation, in connection
with Borrower’s sale or issuance of equity securities in a public offering) or
Subordinated Debt securities.

 

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Bank may have obtained by assignment or otherwise.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.

 

“Permitted Indebtedness” means:

 

(a)                                  Indebtedness of Borrower in favor of Bank
arising under this Agreement or any other Loan Document;

 

(b)                                 Indebtedness existing on the Closing Date
and disclosed in the Schedule;

 

(c)                                  Indebtedness not to exceed $2,500,000 in
the aggregate in any fiscal year of Borrower secured by a lien described in
clause (c) of the defined term “Permitted Liens,” provided such Indebtedness
does not exceed the lesser of the cost or fair market value of the equipment
financed with such Indebtedness;

 

(d)                                 Subordinated Debt;

 

(e)                                  Indebtedness to trade creditors incurred in
the ordinary course of business; and

 

(f)                                    Extensions, refinancings and renewals of
any items of Permitted Indebtedness, provided that the principal amount is not
increased or the terms modified to impose more burdensome terms upon Borrower or
its Subsidiary, as the case may be.

 

“Permitted Investment” means:

 

(a)                                  Investments existing on the Closing Date
disclosed in the Schedule;

 

(b)                                 (i) Marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one year from the date of creation
thereof and currently having rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (iii) Bank’s
certificates of deposit maturing no more than one year from the date of
investment therein, and (iv) Bank’s money market accounts, all as defined by
Borrower’s investment policies;

 

(c)                                  Repurchases of stock from former employees
or directors of Borrower under the terms of applicable repurchase agreements
(i) in an aggregate amount not to exceed $2,500,000 in any fiscal year, provided
that no Event of Default has occurred, is continuing or would exist after giving
effect to the repurchases, or (ii) in any amount where the consideration for the
repurchase is the cancellation of indebtedness owed by such former employees to
Borrower regardless of whether an Event of Default exists;

 

Exhibit A-Page 4

--------------------------------------------------------------------------------


 

(d)                                 Investments accepted in connection with
Permitted Transfers;

 

(e)                                  Investments of Subsidiaries in or to other
Subsidiaries or Borrower and Investments by Borrower in Subsidiaries not to
exceed the lesser of (i) $10,000,000 in the aggregate in any fiscal year, or
(ii) 80% of Borrower’s total assets;

 

(f)                                    Investments not to exceed $2,500,000 in
the aggregate in any fiscal year consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plan agreements approved by Borrower’s Board of
Directors;

 

(g)                                 Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of customers or
suppliers and in settlement of delinquent obligations of, and other disputes
with, customers or suppliers arising in the ordinary course of Borrower’s
business;

 

(h)                                 Investments consisting of notes receivable
of, or prepaid royalties and other credit extensions, to customers and suppliers
who are not Affiliates, in the ordinary course of business, provided that this
subparagraph (h) shall not apply to Investments of Borrower in any Subsidiary;

 

(i)                                     Joint ventures or strategic alliances in
the ordinary course of Borrower’s business consisting of the non-exclusive
licensing of technology, the development of technology or the providing of
technical support, provided that any cash Investments by Borrower do not exceed
$2,500,000 in the aggregate in any fiscal year; and;

 

(j)                                     Any Investment with a bank or other
financial institution made in accordance with Borrower’s sole discretion
pursuant to Section 6.6 of the Agreement.

 

“Permitted Liens” means the following:

 

(a)                                  Any Liens existing on the Closing Date and
disclosed in the Schedule (excluding Liens to be satisfied with the proceeds of
the Advances) or arising under this Agreement or the other Loan Documents;

 

(b)                                 Liens for taxes, fees, assessments or other
governmental charges or levies, either not delinquent or being contested in good
faith by appropriate proceedings and for which Borrower maintains adequate
reserves, provided the same have no priority over any of Bank’s security
interests;

 

(c)                                  Liens not to exceed $2,500,000 in the
aggregate (i) upon or in any Equipment (other than Equipment financed by an
Equipment Advance) acquired or held by Borrower or any of its Subsidiaries to
secure the purchase price of such Equipment or indebtedness incurred solely for
the purpose of financing the acquisition or lease of such Equipment, or
(ii) existing on such Equipment at the time of its acquisition, provided that
the Lien is confined solely to the property so acquired and improvements
thereon, and the proceeds of such Equipment;

 

(d)                                 Leases or subleases and licenses or
sublicenses granted in the ordinary course of Borrower’s business;

 

(e)                                  Liens incurred in connection with the
extension, renewal or refinancing of the indebtedness secured by Liens of the
type described in clauses (a) through (d) above, provided that any extension,
renewal or replacement Lien shall be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness being extended,
renewed or refinanced does not increase;

 

(f)                                    Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default under Sections
8.5 (attachment) or 8.9 (judgments); and

 

Exhibit A-Page 5

--------------------------------------------------------------------------------


 

(g)                                 Liens in favor of other financial
institutions arising in connection with Borrower’s deposit accounts held at such
institutions to secure standard fees for deposit services charged by, but not
financing made available by such institutions, provided that Bank has a
perfected security interest in the amounts held in such deposit accounts.

 

“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of:

 

(a)                                  Inventory in the ordinary course of
business;

 

(b)                                 licenses and similar arrangements for the
use of the property of Borrower or its Subsidiaries in the ordinary course of
business;

 

(c)                                  worn-out or obsolete Equipment not financed
with the proceeds of Advances;

 

(d)                                 other assets of Borrower or its Subsidiaries
that do not in the aggregate exceed $2,500,000 during any fiscal year;

 

(e)                                  any Cash to investment accounts not held at
Bank; or

 

(f)                                    any equity securities.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

 

“Prime Rate” means the variable rate of interest, per annum, most recently
announced by Bank, as its “prime rate,” whether or not such announced rate is
the lowest rate available from Bank.

 

“Profitability” means net income after tax.

 

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Financial Officer and the Controller of Borrower.

 

“Revolving Line” means a Credit Extension of up to $5,000,000 (inclusive of any
amounts outstanding under the ACH Sublimit, the aggregate face amount of Letters
of Credit issued under the Letter of Credit Sublimit, the aggregate limits of
the corporate credit cards issued to Borrower and merchant credit card
processing reserves under the Credit Card Services Sublimit, and any amounts
outstanding under the Foreign Exchange Sublimit).

 

“Revolving Maturity Date” means July 31, 2012.

 

“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.

 

“SOS Reports” means the official reports from the Secretaries of State of each
Collateral State, Chief Executive Office State and the Borrower State and other
applicable federal, state or local government offices identifying all current
security interests filed in the Collateral and Liens of record as of the date of
such report.

 

“Subordinated Debt” means any debt incurred by Borrower that is subordinated in
writing to the debt owing by Borrower to Bank on terms reasonably acceptable to
Bank (and identified as being such by Borrower and Bank).

 

“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
50% of the stock, limited liability company interest or joint venture of which
by the terms thereof ordinary voting power to elect the Board of Directors,
managers or trustees of the entity, at the time as of which any determination is
being made, is owned by Borrower, either directly or through an Affiliate.

 

Exhibit A-Page 6

--------------------------------------------------------------------------------


 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

Exhibit A-Page 7

--------------------------------------------------------------------------------


 

EXHIBIT B

COLLATERAL DESCRIPTION ATTACHMENT TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT

 

DEBTOR

 

OPENTABLE, INC.

 

 

 

SECURED PARTY:

 

COMERICA BANK

 

All personal property of Debtor of every kind, whether presently existing or
hereafter created or acquired, and wherever located, including but not limited
to: (a) all accounts (including health-care-insurance receivables), chattel
paper (including tangible and electronic chattel paper), deposit accounts,
documents (including negotiable documents), equipment (including all accessions
and additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
and (b) any and all cash proceeds and/or noncash proceeds thereof, including,
without limitation, insurance proceeds, and all supporting obligations and the
security therefor or for any right to payment.  All terms above have the
meanings given to them in the California Uniform Commercial Code, as amended or
supplemented from time to time.

 

Notwithstanding the foregoing, the Collateral shall not include any Intellectual
Property (as defined in the Loan and Security Agreement), now owned or hereafter
acquired, or any claims for damages by way of any past, present and future
infringement of any of the foregoing; provided, however, that the Collateral
shall include all accounts and general intangibles that consist of rights to
payment from the sale, licensing or disposition of all or any part of, or rights
in, the Intellectual Property (the “Rights to Payment”).  Notwithstanding the
foregoing, if a judicial authority (including a U.S. Bankruptcy Court) holds
that a security interest in the underlying Intellectual Property is necessary to
have a security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of July 30, 2007, include the Intellectual
Property solely to the extent necessary to permit perfection of Bank’s security
interest in the Rights to Payment.

 

Ex1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TECHNOLOGY & LIFE SCIENCES DIVISION

LOAN ANALYSIS

LOAN ADVANCE/PAYDOWN REQUEST FORM

DEADLINE FOR SAME DAY PROCESSING IS 3:00* P.M, P.S.T.

DEADLINE FOR EQUIPMENT ADVANCES IS 3:00 P.M., P.S.T.**

DEADLINE FOR WIRE TRANSFERS IS 1.30 P.M, P.S.T.

 

--------------------------------------------------------------------------------

*At month end and the day before a holiday, the cut off time is 1:30 P.M.,
P.S.T.

**Subject to 3 day advance notice.

 

TO: Loan Analysis

 

DATE:                     

 

TIME:                    

FAX #:  (650) 462-6061

 

FROM:

OpenTable, Inc.

 

TELEPHONE REQUEST (For Bank Use Only):

 

Borrower’s Name

 

 

 

 

 

The following person is authorized to request the loan payment

FROM:

 

 

transfer/loan advance on the designated account and is known to me.

 

Authorized Signer’s Name

 

 

 

 

 

 

 

 

FROM:

 

 

 

 

 

Authorized Signature (Borrower)

 

 

Authorized Requester & Phone #

 

 

 

 

 

PHONE #

 

 

 

 

 

 

 

 

Received by (Bank ) & Phone #

FROM ACCOUNT#:

 

 

 

 

(please include Note number, if applicable)

 

 

 

 

 

 

 

Authorized Signature (Bank)

TO ACCOUNT#:

 

 

 

 

(please include Note number, if applicable)

 

 

 

 

 

 

 

REQUESTED TRANSACTION TYPE

REQUESTED DOLLAR AMOUNT

For Bank Use Only

 

 

 

PRINCIPAL INCREASE* (ADVANCE)

$

Date Rec’d:

PRINCIPAL PAYMENT (ONLY)

$

Time:

 

 

Comp. Status:

YES

NO

OTHER INSTRUCTIONS:

 

Status Date:

 

 

Time:

                                                                                                                                              

Approval:

                                                                                                                                              

 

 

All representations and warranties of Borrower stated in the Loan and Security
Agreement are true, correct and complete in all material respects as of the date
of the telephone request for an advance confirmed by this Borrowing Certificate,
including without limitation the representation that Borrower has paid for and
owns the equipment financed by Bank; provided, however, that those
representations and warranties expressly referring to another date shall be
true, correct and complete in all material respects as of such date.

 

--------------------------------------------------------------------------------

*IS THERE A WIRE REQUEST TIED TO THIS LOAN ADVANCE?  (PLEASE CIRCLE ONE)      
YES        NO

If YES, the Outgoing Wire Transfer Instructions must be completed below.

 

OUTGOING WIRE TRANSFER INSTRUCTIONS

Fed Reference Number

Bank Transfer Number

 

                                

                                 

 

 

 

The items marked with an asterisk (*) are required to be completed.

 

 

*Beneficiary Name

 

*Beneficiary Account Number

 

*Beneficiary Address

 

Currency Type

US DOLLARS ONLY

*ABA Routing Number (9 Digits)

 

*Receiving Institution Name

 

*Receiving Institution Address

 

*Wire Amount

$

 

Exhibit C-Page 22

--------------------------------------------------------------------------------


 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

Please send all Required Reporting to:

 

Comerica Bank

 

 

Technology & Life Sciences Division

 

 

Loan Analysis Department

 

 

250 Lytton Avenue

 

 

3rd Floor, MC 4240

 

 

Palo Alto CA 94301

 

 

Phone: (650) 462-6060

 

 

Fax: (650) 462-6061

 

FROM: OPENTTABLE, INC.

 

The undersigned authorized Officer of OpenTable, Inc. (“Borrower”), hereby
certifies that in accordance with the terms and conditions of the Loan and
Security Agreement between Borrower end Bank (the “Agreement”), (i) Borrower is
in complete compliance for the period ending with all required covenants,
including without limitation the ongoing registration of intellectual property
rights in accordance with Section 6.8, except as noted below and (ii) all
representations and warranties of Borrower stated in the Agreement are true and
correct in all material respects as of the date hereof; provided however, that
those representations and warranties expressly referring to another date shall
be true, correct and complete in all material respects as of such date. Attached
herewith are the required documents supporting the above certification
(“Supporting Documents”). The Officer further certifies the Supporting Documents
are prepared in accordance with Generally Accepted Accounting Principles (GAAP)
and are consistently applied form one period to the next except as explained in
an accompanying letter or footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” or
“Applicable” column,

 

REPORTING COVENANTS

 

REQUIRED

 

COMPLIES

Compliance Certificate

 

Monthly, within 30 days

 

YES

NO

Analyst Prepared Projections

 

Annually, within 75 days of FYE

 

YES

NO

10-Q

 

Quarterly, within 5 days of SEC filing (50 days)

 

YES

NO

10-K

 

Annually, within 5 days of SEC tiling (95 days)

 

YES

NO

 

 

 

 

 

 

Total amount of Borrower’s cash and investments

 

Amount: $

 

YES

NO

Total amount of Borrower’s cash and investments maintained with Bank

 

Amount: $

 

YES

NO

 

 

 

DESCRIPTION

 

APPLICABLE

Legal Action > $2,500,000 (Sect. 6.2(iv))

 

Notify promptly upon notice

 

YES

NO

Inventory Disputes> $2,500,000 (Sect. 6.3)

 

Notify promptly upon notice

 

YES

NO

Cross default with other agreements>$2,500,000 (Sect. 8.7)

 

Notify promptly upon notice

 

YES

NO

 

 

 

 

 

 

Judgments a $2,500,000 (Sect. 8.9)

 

Notify promptly upon notice

 

YES

NO

 

FINANCIAL COVENANTS

 

REQUIRED

 

ACTUAL

 

COMPLIES

Permitted Indebtedness for equipment leases

 

<$2,500,000

 

$

 

YES

NO

Permitted Investments for stock repurchase

 

<$2,500,000

 

$

 

YES

NO

Permitted Investments for subsidiaries

 

<$10,000,000

 

$

 

YES

NO

Permitted Investments for employee loans

 

<$2,500,000

 

$

 

YES

NO

Permitted Investments for joint ventures

 

<$2,500,000

 

$

 

YES

NO

Permitted Liens for equipment leases

 

<$2,500,000

 

$

 

YES

NO

Permitted Transfers

 

<$2,500,000

 

$

 

YES

NO

 

Please Enter Below Comments Regarding Violations:

 

The undersigned further acknowledges that at any time Borrower is not in
compliance with all the terms set forth in the Agreement, including, without
limitation, the financial covenants, no credit extensions will be made.

 

Very truly yours,

 

 

 

 

 

 

 

 

Authorized Signer

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

 

Title

 

 

 

Exhibit D-Page 11

--------------------------------------------------------------------------------


 

EXHIBIT E

 

INTEREST RATE ADDENDUM

 

(See Attached)

 

Exhibit E-Page 1

--------------------------------------------------------------------------------


 

Prime Referenced Rate Addendum To

Amended and Restated Loan and Security Agreement

 

This Prime Referenced Rate Addendum to Amended and Restated Loan and Security
Agreement (this “Addendum”) is entered into as of July 30, 2011, by and between
Comerica Bank (“Bank”) and OpenTable, Inc. (“Borrower”).  This Addendum
supplements the terms of the Amended and Restated Loan and Security Agreement
dated as of the date hereof (as the same may be amended, modified, supplemented,
extended or restated from time to time, collectively, the “Agreement”).

 

1.             Definitions.  As used in this Addendum, the following terms shall
have the following meanings.  Initially capitalized terms used and not defined
in this Addendum shall have the meanings ascribed thereto in the Agreement.

 

a.             “Applicable Margin” means one half of one percent (0.50%) per
annum.

 

b.             “Business Day” means any day, other than a Saturday, Sunday or
any other day designated as a holiday under Federal or applicable State statute
or regulation, on which Bank is open for all or substantially all of its
domestic and international business (including dealings in foreign exchange) in
San Jose, California, and, in respect of notices and determinations relating the
Daily Adjusting LIBOR Rate, also a day on which dealings in dollar deposits are
also carried on in the London interbank market and on which banks are open for
business in London, England.

 

c.             “Daily Adjusting LIBOR Rate” means, for any day, a per annum
interest rate which is equal to the quotient of the following:

 

(1)                                  for any day, the per annum rate of interest
determined on the basis of the rate for deposits in United States Dollars for a
period equal to one (1) month appearing on Page BBAM of the Bloomberg Financial
Markets Information Service as of 8:00 a.m. (California time) (or as soon
thereafter as practical) on such day, or if such day is not a Business Day, on
the immediately preceding Business Day.  In the event that such rate does not
appear on Page BBAM of the Bloomberg Financial Markets Information Service (or
otherwise on such Service) on any day, the “Daily Adjusting LIBOR Rate” for such
day shall be determined by reference to such other publicly available service
for displaying eurodollar rates as may be reasonably selected by Bank, or in the
absence of such other service, the “Daily Adjusting LIBOR Rate” for such day
shall, instead, be determined based upon the average of the rates at which Bank
is offered dollar deposits at or about 8:00 a.m. (California time) (or as soon
thereafter as practical), on such day, or if such day is not a Business Day, on
the immediately preceding Business Day, in the interbank eurodollar market in an
amount comparable to the outstanding principal amount of the Obligations and for
a period equal to one (1) month;

 

divided by

 

(2)                                  1.00 minus the maximum rate (expressed as a
decimal) on such day at which Bank is required to maintain reserves on
“Euro-currency Liabilities” as defined in and pursuant to Regulation D of the
Board of Governors of the Federal Reserve System or, if such regulation or
definition is modified, and as long as Bank is required to maintain reserves
against a category of liabilities which includes eurodollar deposits or includes
a category of assets which includes eurodollar loans, the rate at which such
reserves are required to be maintained on such category.

 

d.             “LIBOR Lending Office” means Bank’s office located in the Cayman
Islands, British West Indies, or such other branch of Bank, domestic or foreign,
as it may hereafter designate as its LIBOR Lending Office by notice to Borrower.

 

e.             “Prime Rate” means the per annum interest rate established by
Bank as its prime rate for its borrowers, as such rate may vary from time to
time, which rate is not necessarily the lowest rate on loans made by Bank at any
such time.

 

f.              “Prime Referenced Rate” means, for any day, a per annum interest
rate which is equal to the Prime Rate in effect on such day, but in no event and
at no time shall the Prime Referenced Rate be less than the sum of the Daily
Adjusting LIBOR Rate for such day plus two and one-half percent (2.50%) per
annum. If, at any time, Bank

 

--------------------------------------------------------------------------------


 

determines that it is unable to determine or ascertain the Daily Adjusting LIBOR
Rate for any day, the Prime Referenced Rate for each such day shall be the Prime
Rate in effect at such time, but not less than two and one-half percent (2.50%)
per annum.

 

2.             Interest Rate.  Subject to the terms and conditions of this
Addendum, the Obligations under the Agreement shall bear interest at the Prime
Referenced Rate plus the Applicable Margin.

 

3.             Payment of Interest.  Accrued and unpaid interest on the unpaid
balance of the Obligations outstanding under the Agreement shall be payable
monthly, in arrears, on the first day of each month, until maturity (whether as
stated herein, by acceleration, or otherwise).  In the event that any payment
under this Addendum becomes due and payable on any day which is not a Business
Day, the due date thereof shall be extended to the next succeeding Business Day,
and, to the extent applicable, interest shall continue to accrue and be payable
thereon during such extension at the rates set forth in this Addendum.  Interest
accruing hereunder shall be computed on the basis of a year of 360 days, and
shall be assessed for the actual number of days elapsed, and in such
computation, effect shall be given to any change in the applicable interest rate
as a result of any change in the Prime Referenced Rate on the date of each such
change.

 

4.             Bank’s Records.  The amount and date of each advance under the
Agreement, its applicable interest rate, and the amount and date of any
repayment shall be noted on Bank’s records, which records shall be conclusive
evidence thereof, absent manifest error; provided, however, any failure by Bank
to make any such notation, or any error in any such notation, shall not relieve
Borrower of its obligations to repay Bank all amounts payable by Borrower to
Bank under or pursuant to this Addendum and the Agreement, when due in
accordance with the terms hereof.

 

5.             Default Interest Rate.  From and after the occurrence of any
Event of Default, and so long as any such Event of Default remains unremedied or
uncured thereafter, the Obligations outstanding under the Agreement shall bear
interest at a per annum rate of five percent (5%) above the otherwise applicable
interest rate hereunder, which interest shall be payable upon demand.  In
addition to the foregoing, a late payment charge equal to five percent (5%) of
each late payment hereunder may be charged on any payment not received by Bank
within ten (10) calendar days after the payment due date therefor, but
acceptance of payment of any such charge shall not constitute a waiver of any
Event of Default under the Agreement.  In no event shall the interest payable
under this Addendum and the Agreement at any time exceed the maximum rate
permitted by law.

 

6.             Prepayment.   Borrower may prepay all or part of the outstanding
balance of any Obligations at any time without premium or penalty.  Any
prepayment hereunder shall also be accompanied by the payment of all accrued and
unpaid interest on the amount so prepaid.  Borrower hereby acknowledges and
agrees that the foregoing shall not, in any way whatsoever, limit, restrict, or
otherwise affect Bank’s right to make demand for payment of all or any part of
the Obligations under the Agreement due on a demand basis in Bank’s sole and
absolute discretion.

 

7.             Regulatory Developments or Other Circumstances Relating to the
Daily Adjusting LIBOR Rate.

 

a.             If the adoption after the date hereof, or any change after the
date hereof in, any applicable law, rule or regulation (whether domestic or
foreign) of any governmental authority, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance by Bank
with any request or directive (whether or not having the force of law) made by
any such authority, central bank or comparable agency after the date hereof: (a)
shall subject Bank to any tax, duty or other charge with respect to this
Addendum or any Obligations under the Agreement, or shall change the basis of
taxation of payments to Bank of the principal of or interest under this Addendum
or any other amounts due under this Addendum in respect thereof (except for
changes in the rate of tax on the overall net income of Bank or its LIBOR
Lending Office imposed by the jurisdiction in which Bank’s principal executive
office or LIBOR Lending Office is located); or (b) shall impose, modify or deem
applicable any reserve (including, without limitation, any imposed by the Board
of Governors of the Federal Reserve System), special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by Bank, or shall impose on Bank or the foreign exchange and interbank
markets any other condition affecting this Addendum or the Obligations
hereunder; and the result of any of the foregoing is to increase the cost to
Bank of maintaining any part of the Obligations hereunder or to reduce the
amount of any sum received or receivable by Bank under this Addendum by an
amount deemed by the Bank to be material, then Borrower shall pay to Bank,
within fifteen (15) days of Borrower’s receipt of written notice from Bank
demanding such compensation, such additional amount or amounts as will
compensate Bank for such increased cost or reduction.  A certificate of Bank,
prepared in good faith and in reasonable detail by Bank and submitted by Bank to
Borrower, setting forth the basis for determining such additional amount or
amounts necessary to compensate Bank shall be conclusive and binding for all
purposes, absent manifest error.

 

2

--------------------------------------------------------------------------------


 

b.             In the event that any applicable law, treaty, rule or regulation
(whether domestic or foreign) now or hereafter in effect and whether or not
presently applicable to Bank, or any interpretation or administration thereof by
any governmental authority charged with the interpretation or administration
thereof, or compliance by Bank with any guideline, request or directive of any
such authority (whether or not having the force of law), including any
risk-based capital guidelines, affects or would affect the amount of capital
required or expected to be maintained by Bank (or any corporation controlling
Bank), and Bank determines that the amount of such capital is increased by or
based upon the existence of any obligations of Bank hereunder or the maintaining
of any Obligations hereunder, and such increase has the effect of reducing the
rate of return on Bank’s (or such controlling corporation’s) capital as a
consequence of such obligations or the maintaining of such Obligations hereunder
to a level below that which Bank (or such controlling corporation) could have
achieved but for such circumstances (taking into consideration its policies with
respect to capital adequacy), then Borrower shall pay to Bank, within fifteen
(15) days of Borrower’s receipt of written notice from Bank demanding such
compensation, additional amounts as are sufficient to compensate Bank (or such
controlling corporation) for any increase in the amount of capital and reduced
rate of return which Bank reasonably determines to be allocable to the existence
of any obligations of the Bank hereunder or to maintaining any Obligations
hereunder.  A certificate of Bank as to the amount of such compensation,
prepared in good faith and in reasonable detail by the Bank and submitted by
Bank to the undersigned, shall be conclusive and binding for all purposes absent
manifest error.

 

8.             Legal Effect.  Except as specifically modified hereby, all of the
terms and conditions of the Agreement remain in full force and effect.

 

9.             Conflicts.  As to the matters specifically the subject of this
Addendum, in the event of any conflict between this Addendum and the Agreement,
the terms of this Addendum shall control.

 

10.           Amendment and Restatement. This Addendum amends, restates and
replaces, in its entirety, without novation or satisfaction, that certain Prime
Referenced Rate Addendum to Loan and Security Agreement, dated June 23, 2009
between Borrower and Bank.

 

IN WITNESS WHEREOF, the parties have agreed to the foregoing as of the date
first set forth above.

 

COMERICA BANK

 

OPENTABLE, INC.

 

 

 

 

 

 

By:

/s/ Kim Crosslin

 

By:

/s/ Matthew Roberts

 

 

 

 

 

Name:

Kim Crosslin

 

Name:

Matthew Roberts

 

 

 

 

 

Title:

Vice President

 

Title:

Chief Executive Officer

 

3

--------------------------------------------------------------------------------


 

SCHEDULE OF EXCEPTIONS

 

TO BE COMPLETED BY BORROWER

 

Permitted Indebtedness  (Exhibit A)

 

None

 

Permitted Investments  (Exhibit A)

 

1.                                      OpenTable Europe Ltd.

2.                                      OpenTable Kabushiki Kaisha

3.                                      OpenTable Mexico S de la RL

4.                                      OpenTable GmbH

5.                                      OpenTable Spain S.L.

6.                                      OpenTable EURL

7.                                      OpenTable Canada, Inc.

8.                                      Table Maestro, Inc.

9.                                      OpenTable UK Holdings Ltd.

10.                               toptable Holdings Ltd.

11.                               toptable.co.uk Ltd.

12.                               toptable Services Ltd.

13.                               London Eating Ltd.

14.                               Restaurant Bookings Ltd.

15.                               City Living Group Ltd.

16.                               City Eating Ltd.

 

Permitted Liens  (Exhibit A)

 

None

 

Prior Names  (Section 5.5)

 

Easyeats.com; Opentable.com; Opentable.com, Inc.

 

Litigation  (Section 5.6)

 

None

 

Inbound Licenses  (Section 5.12)

 

None

 

--------------------------------------------------------------------------------


 

Corporation Resolutions and Incumbency Certification

Authority to Procure Loans

 

I certify that I am the duly elected and qualified Secretary of OpenTable, Inc.,
a Delaware Corporation (“Corporation”); that the following is a true and correct
copy of resolutions duly adopted by the Board of Directors of the Corporation in
accordance with its bylaws and applicable statutes.

 

Copy of Resolutions:

 

Be it Resolved, That:

 

1.               Any one (1) of the following CEO, CFO (insert titles only) of
the Corporation are/is authorized, for, on behalf of, and in the name of the
Corporation to:

 

(a)          Negotiate and procure loans, letters of credit and other credit or
financial accommodations from Comerica Bank (“Bank”), a Texas banking
association, including, without limitation, that certain Amended and Restated
Loan and Security Agreement dated as of July 30, 2011, as may subsequently be
amended from time to time.

 

(b)         Discount with the Bank, commercial or other business paper belonging
to the Corporation made or drawn by or upon third parties, without limit as to
amount;

 

(c)          Purchase, sell, exchange, assign, endorse for transfer and/or
deliver certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

 

(d)                                       Give security for any liabilities of
the Corporation to the Bank by grant, security interest, assignment, lien, deed
of trust or mortgage upon any real or personal property, tangible or intangible
of the Corporation (other than the Company’s intellectual property);

 

(e)                                        Issue a warrant or warrants to
purchase the Corporation’s capital stock; and

 

(f)                                          Execute and deliver in form and
content as may be required by the Bank any and all notes, evidences of
Indebtedness, applications for letters of credit, guaranties, subordination
agreements, loan and security agreements, financing statements, assignments,
liens, deeds of trust, mortgages, trust receipts and other agreements,
instruments or documents to carry out the purposes of these Resolutions, any or
all of which may relate to all or to substantially all of the Corporation’s
property and assets.

 

2.              Said Bank be and it is authorized and directed to pay the
proceeds of any such loans or discounts as directed by the persons so authorized
to sign, whether so payable to the order of any of said persons in their
individual capacities or not, and whether such proceeds are deposited to the
individual credit of any of said persons or not;

 

3.               Any and all agreements, instruments and documents previously
executed and acts and things previously done to carry out the purposes of these
Resolutions are ratified, confirmed and approved as the act or acts of the
Corporation.

 

4.               These Resolutions shall continue in force, and the Bank may
consider the holders of said offices and their signatures to be and continue to
be as set forth in a certified copy of these Resolutions delivered to the Bank,
until notice to the contrary in writing is duly served on the Bank (such notice
to have no effect on any action previously taken by the Bank in reliance on
these Resolutions).

 

5.               Any person, corporation or other legal entity dealing with the
Bank may rely upon a certificate signed by an officer of the Bank to effect that
these Resolutions and any agreement, instrument or document executed pursuant to
them are still in full force and effect and binding upon the Corporation.

 

6.               The Bank may consider the holders of the offices of the
Corporation and their signatures, respectively, to be and continue to be as set
forth in the Certificate of the Secretary of the Corporation until notice to the
contrary in writing is duly served on the Bank.

 

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
certificate of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the certificate of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.

 

1

--------------------------------------------------------------------------------


 

I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

 

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

 

NAME (Type or Print)

 

TITLE

 

SIGNATURE

 

 

 

 

 

Matthew Roberts

 

CEO

 

/s/ Matthew Roberts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on July 30,
2011.

 

 

 

 

Secretary

 

***

 

The Above Statements are Correct.

/s/ John Orta   /s/ Matthew Roberts

 

 

SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE. A SHAREHOLDER OTHER THAN SECRETARY
WHEN SECRETARY IS AUTHORIZED TO SIGN ALONE.

 

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.

 

2

--------------------------------------------------------------------------------


 

COMERICA BANK

Member FDIC

 

ITEMIZATION OF AMOUNT FINANCED

DISBURSEMENT INSTRUCTIONS

(Revolver)

 

Name: OPENTABLE, INC.

 

Date: July 30, 2011

 

$5,000,000

credited to deposit account No.                        when Advances are
requested or disbursed to Borrower by cashiers check or wire transfer

 

Amounts paid to others on your behalf:

$

to Comerica Bank for Loan Fee

$

to Comerica Bank for Document Fee

$

to Comerica Bank for accounts receivable audit (estimate)

$

to Bank counsel fees and expenses

$

to

$

to

$

TOTAL (AMOUNT FINANCED)

 

Upon consummation of this transaction, this document will also serve as the
authorization for Comerica Bank to disburse the loan proceeds as stated above.

 

 

/s/ Matthew Roberts

 

 

Signature

 

Signature

 

--------------------------------------------------------------------------------


 

COMERICA BANK

 

 

 

 

AUTOMATIC DEBIT AUTHORIZATION

Member FDIC

 

 

 

To:  Comerica Bank

 

Re:  Loan #

 

You are hereby authorized and instructed to charge account
No.                                                    in the name of

OPENTABLE, INC.

for principal, interest and other payments due on above referenced loan as set
forth below and credit the loan referenced above.

 

x          Debit each interest payment as it becomes due according to the terms
of the Loan and Security Agreement and any renewals or amendments thereof.

 

x          Debit each principal payment as it becomes due according to the terms
of the Loan and Security Agreement and any renewals or amendments thereof.

 

x          Debit each payment for Bank Expenses as it becomes due according to
the terms of the Loan and Security Agreement and any renewals or amendments
thereof.

 

This Authorization is to remain in full force and effect until revoked in
writing.

 

 

Borrower Signature:

Date: July 30, 2011

 

 

 

 

OPENTABLE, INC.

 

 

 

 

 

By:

/s/ Matthew Roberts

 

 

 

 

 

 

Name:

Matthew Roberts

 

 

 

 

 

 

Its:

CEO

 

 

--------------------------------------------------------------------------------


 

USA PATRIOT ACT

 

NOTICE

OF

CUSTOMER IDENTIFICATION

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT

 

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account.

 

WHAT THIS MEANS FOR YOU: when you open an account, we will ask your name,
address, date of birth, and other information that will allow us to identify
you.  We may also ask to see your driver’s license or other identifying
documents.

 

--------------------------------------------------------------------------------


 

Secured Party:  Comerica Bank

 

Debtor:  OpenTable, Inc.

 

EXHIBIT A to UCC Financing Statement

 

COLLATERAL DESCRIPTION ATTACHMENT TO UCC NATIONAL FINANCING FORM

 

All personal property of Debtor of every kind, whether presently existing or
hereafter created or acquired, and wherever located, including but not limited
to: (a) all accounts (including health-care-insurance receivables), chattel
paper (including tangible and electronic chattel paper), deposit accounts,
documents (including negotiable documents), equipment (including all accessions
and additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
and (b) any and all cash proceeds and/or noncash proceeds thereof, including,
without limitation, insurance proceeds, and all supporting obligations and the
security therefor or for any right to payment.  All terms above have the
meanings given to them in the California Uniform Commercial Code, as amended or
supplemented from time to time.

 

Notwithstanding the foregoing, the Collateral shall not include any Intellectual
Property (as defined in the Loan and Security Agreement), now owned or hereafter
acquired, or any claims for damages by way of any past, present and future
infringement of any of the foregoing; provided, however, that the Collateral
shall include all accounts and general intangibles that consist of rights to
payment from the sale, licensing or disposition of all or any part of, or rights
in, the Intellectual Property (the “Rights to Payment”).  Notwithstanding the
foregoing, if a judicial authority (including a U.S. Bankruptcy Court) holds
that a security interest in the underlying Intellectual Property is necessary to
have a security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of July 30, 2007, include the Intellectual
Property solely to the extent necessary to permit perfection of Bank’s security
interest in the Rights to Payment.

 

--------------------------------------------------------------------------------